The cause is before this court upon the certification of the court of appeals that its judgment conflicted with the judgment of the Court of Appeals for Cuyahoga County in McAuliffe v. W. States Import Co., Inc. (Dec. 16, 1993), Cuyahoga App. No. 65297, unreported, 1993 WL 527880, and with the judgment of the Court of Appeals for Monroe County in Byers v. Consol. Aluminum Corp. (Apr. 12, 1994), Monroe App. No. 716, unreported, 1994 WL 149880, upon the following question:
“[Wjhether the six year statute of limitations set forth in R.C. 2305.07 or the two-year statute of limitations set forth in R.C. 2305.10 governs personal injury claims arising from products liability statutes set forth in R.C. 2307.71 et seq.”
This court states that the two-year statute of limitations set forth in R.C. 2305.10 governs personal injury claims arising from products liability statutes set forth in R.C. 2307.71 et seq., and affirms the judgment of the court of appeals on the authority of McAuliffe v. W. States Import Co., Inc. (1995), 72 Ohio St.3d 534, 651 N.E.2d 957.
Moyer, C.J., Wright, Resnick, Pfeifer and Cook JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.